Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 3, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  144055(87)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  DEVON SCOTT BAILEY,
           Plaintiff-Appellee/
           Cross-Appellant,
                                                                    SC: 144055
  v                                                                 COA: 295801
                                                                    Genesee CC: 07-087454-NO
  STEVEN GEROME SCHAAF,
           Defendant,
  and
  T.J. REALTY, INC., d/b/a HI-TECH
  PROTECTION, TIMOTHY JOHNSON,
  CAPTAIN WILLIAM BOYD BAKER,
  CHRISTOPHER LEE CAMPBELL,
             Defendants-Appellees,
  and
  EVERGREEN REGENCY TOWNHOMES,
  LTD., and RADNEY MANAGEMENT &
  INVESTMENTS,
              Defendants-Appellants/
              Cross-Appellees.
  ____________________________________


         On order of the Chief Justice, the motion by Michigan Association for Justice for
  extension of the time for filing their brief amicus curiae is considered, and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 3, 2013                       _________________________________________
                                                                               Clerk